


Exhibit 10.2


FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT




THIS FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (the “Amendment”), dated
as of April 30, 2012, is entered into by and among PHYSICIANS FORMULA, INC., a
New York corporation (“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), acting through its Wells Fargo Business Credit operating
division.
RECITALS
A.    Company and Wells Fargo are parties to a Credit and Security Agreement
dated November 6, 2009 (as amended by the First Amendment to Credit and Security
Agreement dated June 29, 2010, the letter agreement dated December 21, 2010, the
Second Amendment to Credit and Security Agreement dated February 28, 2011, and
the Third Amendment to Credit and Security Agreement dated September 30, 2011,
and as further amended, restated or modified from time to time, the “Credit
Agreement”). Capitalized terms used in this Amendment have the meanings given to
them in the Credit Agreement unless otherwise specified in this Amendment.
B.    Company has requested that the Credit Agreement be further amended, and
Wells Fargo is willing to agree to such amendment pursuant to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1.Amendments to Credit Agreement. The Credit Agreement is amended as follows:


1.1Section 5.2 of the Credit Agreement. Section 5.2 is hereby amended to read in
its entirety as follows:


“(a)    Minimum Book Net Worth. Company shall maintain its Book Net Worth during
each period set forth below in an amount not less than the amount set forth
below:
Month Ending
Minimum Book Net Worth
April 30, 2012
$48,000,000
May 31, 2012
$48,000,000
June 30, 2012
$49,000,000
July 31, 2012
$49,000,000
August 31, 2012
$49,000,000
September 30, 2012
$48,750,000
October 31, 2012
$48,500,000
November 30, 2012
$48,500,000
December 31, 2012
$50,000,000
January 31, 2013
$49,500,000
February 28, 2013
$49,500,000








--------------------------------------------------------------------------------




(b)    Minimum Adjusted EBITDA.


(i)    Company shall achieve Adjusted EBITDA each fiscal quarter, for the
twelve-month period then ended, of not less than the amount set forth below for
each such period:


12-Month Period Ending
Minimum Adjusted EBITDA
June 30, 2012
$6,000,000
September 30, 2012
$5,500,000
December 31, 2012
$7,000,000
March 31, 2013
$7,000,000



(ii)    In addition to the immediately preceding clause (i), Company shall
achieve Adjusted EBITDA exceeding $1.00 for each two consecutive calendar
quarter period, commencing with the quarter ending March 31, 2011, and
continuing to be tested as of the end of each calendar quarter thereafter.


(c)    Capital Expenditures. Company shall not incur or contract to incur
Capital Expenditures of more than $5,500,000 for the fiscal year ending December
31, 2012.


(d)    Maximum Leverage. Company shall maintain a Leverage Ratio of not greater
than the following: (i) 2.5 to 1.0 as of June 30, 2012, and (ii) 2.0 to 1.0 as
of September 30, 2012, December 31, 2012, and March 31, 2013.


(e)    Future Financial Covenants. With respect to future periods not covered by
the foregoing Sections 5.2(a), (b), (c), and (d), Company and Wells Fargo agree
to negotiate in good faith to establish, no later than April 30, 2013, minimum
Book Net Worth, minimum Adjusted EBITDA, maximum Capital Expenditures, and
maximum Leverage Ratio requirements for such future periods through the Maturity
Date.”


2.No Other Changes. Except as explicitly amended by this Amendment or the other
Loan Documents delivered in connection with this Amendment, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect and shall apply to any advance or letter of credit
thereunder. This Amendment shall be deemed to be a “Loan Document” (as defined
in the Credit Agreement).


3.Amendment Fee. [Intentionally Omitted].


4.Conditions Precedent. This Amendment shall be effective when Wells Fargo shall
have received a duly executed original hereof, together with each of the
following, each in substance and form acceptable to Wells Fargo in its sole
discretion and duly executed by all relevant parties:


4.1An Acknowledgment and Agreement of Guarantors and Pledgors set forth at the
end of this Amendment;


4.2A Certificate of the Secretary of the Company certifying as to (i) the
resolutions of the board of directors of the Company approving the execution and
delivery of this Amendment and the other Loan Documents contemplated by this
Amendment, (ii) the fact that the certificate of incorporation and bylaws of the
Company, which were certified and delivered to Wells Fargo pursuant to the
Officer's Certificate of the Company's president dated November 6, 2009
(“Closing Certificate”), continue in full force and effect and have not been
amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) certifying that the officers and agents of the Company who
have been certified to Wells Fargo, pursuant to the Closing Certificate, as
being authorized to sign and to act on behalf of the Company continue to be so
authorized or setting forth the sample signatures of each of the officers and
agents of the Company authorized to execute and deliver this Amendment and all
other documents, agreements and certificates on behalf of the Company; and


4.3Such other matters as Wells Fargo may require.


5.Representations and Warranties. Company hereby represents and warrants to
Wells Fargo as follows:


5.1Company has all requisite power and authority to execute this Amendment and
any other agreements or instruments required hereunder and to perform all of its
obligations hereunder, and this Amendment and all such other agreements and
instruments have been duly executed and delivered by Company and constitute the
legal, valid and binding obligation of Company, enforceable in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


5.2The execution, delivery and performance by Company of this Amendment and any
other agreements or instruments required hereunder have been duly authorized by
all necessary corporate action and do not (i) require any authorization, consent
or approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to Company, or the articles of incorporation or
by-laws of Company, or (iii) result in a breach of or constitute a default under
any indenture or loan or credit agreement or any other material agreement, lease
or instrument to which Company is a party or by which Company or its properties
may be bound or affected.


5.3All of the representations and warranties contained in Section 4 and Exhibit
D of the Credit Agreement (as amended by this Amendment) are true and correct in
all material respects on and as of the date hereof as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date (in which case such representations and warranties
continue to be true and correct as of such earlier date).


6.References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the other Loan Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby.


7.No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Security Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.


8.Release. Company and each of the Persons signing the Acknowledgement and
Agreement of Guarantors and Pledgors (such Persons, the “Guarantors”) set forth
below hereby absolutely and unconditionally release and forever discharge Wells
Fargo, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description relating to the
Credit Agreement, other Loan Documents, or related transactions, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which Company or any Guarantor has had, now has or has made claim to
have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown. It is the intention of the Company
and the Guarantors in executing this release that the same shall be effective as
a bar to each and every claim, demand and cause of action specified and in
furtherance of this intention Company and each Guarantor waives and relinquishes
all rights and benefits under Section 1542 of the Civil Code of the State of
California, which provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.


9.Costs and Expenses. Company agrees to pay all reasonable fees and
disbursements of counsel to Wells Fargo for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. Company hereby agrees that Wells Fargo may,
at any time or from time to time in its sole discretion and without further
authorization by Company, make a loan to Company under the Credit Agreement, or
apply the proceeds of any loan, for the purpose of paying any such reasonable
fees and disbursements.


10.Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument. Transmission by facsimile or “pdf” file of an executed counterpart
of this Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart. Any party hereto may request an original counterpart of any
party delivering such electronic counterpart. This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California. In the event of any conflict
between this Amendment and the Credit Agreement, the terms of this Amendment
shall govern.


[Signature Page Follows]





2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.




WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:    /s/ Gary Whitaker                    
Name:     Gary Whitaker
Title:     Authorized Signatory




PHYSICIANS FORMULA, INC.


By:     /s/ Leslie H. Keegan                    
Name:    Leslie H. Keegan
Title:    Senior Vice President of Finance



S-1